EXHIBIT 10.1
 
EXCLUSIVE OPTION TO PURCHASE
 
This Exclusive Option to Purchase is made and entered into by and between
Ameriwest Energy Corp., (“Ameriwest”), and Alpha Development Corporation and JK
Minerals, Inc. (collectively, "Seller"), on the 15th day of April, 2008,
(hereinafter "Execution Date"). For good and valuable consideration, the parties
agree to the following definitions, terms and conditions:
 
Section 1. Definitions
1.1
“Assets” are defined as all of Seller's right, title and interest in and to
hydrocarbon substances, the tangibles and the miscellaneous interests insofar as
and to the extent they pertain to the Cole Creek Unit and Adjacent Leases
(Exhibit A), located in Natrona and Converse Counties, Wyoming, including:




 
(a)
any and all wells, well bores, and casing;

 
(b)
any and all teases, leaseholds, contracts and agreements; any and all
hydrocarbon substances produced after the Closing;

 
(d)
any and all records, hooks, documents, licenses, reports and data; and

 
(e)
any and all tangible depreciable property and assets, including pumping units,
pumps, buildings, lines, tanks, treaters, and all other equipment used in the
production of hydrocarbon substances at the Cole Creek Unit.

 
As part of the Assets to be conveyed to Ameriwest at Closing, Seller shall
convey its Working Interest in and to all formations that are Below the Base of
the Shannon Formation, which in most cases is 35%, at the Net Revenue Interest
that exists as of the Execution Date in all leases and wells. Seller shall also
convey its interest in and to all depths and formations from the surface to the
base of the Shannon Formation. These interests were purchased from Mon Oil Corp.
at a 77% Net Revenue Interest and comprise a Working Interest of approximately
68.475% in and to the "Shannon" leasehold purchased from Mon Oil Corp. as
described on Exhibit "B".
 
“Assets” shall exclude, and Ameriwest shall not be purchasing or assuming, any
liabilities of Seller whether related to the Assets or otherwise.


1.2
“Option Fee” is defined as $400,000.00, payable in two $200,000.00 installment
payments. Failure to make any installment payment - timely and in full - shall
automatically cause this Agreement to terminate. The Option Fee and all other
payments for extended option fees shall not be nonrefundable. The Option Fee and
all other payments for extended option fees shall not be credited against the
Purchase Price, if closing occurs.

 
“First Option Period” is defined as that period of time commencing at 5:00 p.m.
MST on Tuesday, April 15, 2008 and ending at 5:00 p.m. MST on Monday, June 16,
2008. The first installment payment of the Option Fee shall be paid by Ameriwest
to Seller by wire, cash or cash equivalent, or cashier's check on or before 5:00
p.m. MST on Tuesday, April 15, 2008.


1.4
“Second Option Period” is defined as that period of time commencing at 5:00 p.m.
MST on Monday, June 16, 2008 and ending at 5:00 p.m. MST on Monday, August 18,
2008. The second installment payment of the Option Fee shall be paid by
Ameriwest to Seller by wire, cash or cash equivalent, or cashier's check on or
before 5:00 p.m. MST on Monday, June 16, 2008.

 
1.5
“Option Extension Period” is defined as that period of time commencing at 5:00
p.m. MST on Monday, August 18, 2008, ending at 5:00 p.m. MST on Wednesday,
September 17, 2008. Ameriwest may elect to postpone closing until 5:00 p.m. MST
on Wednesday, September 17, 2008, provided Ameriwest makes a third payment in
the amount of $200,000.00 to Seller on or before 5:00 p.m. MST on Monday, August
18, 2008 by wire, cash or cash equivalent, or cashier's check. Once this payment
has been made and the Option Period has been extended to 5:00 p.m. MST,
Wednesday, September 17, there shall be no further extensions or option time and
no change in any of the provisions of this Agreement, except as the parties may
otherwise agree in writing. In the event that Ameriwest establishes good cause
for the need of an extension of the closing date or in the event of an
occurrence no fault of Ameriwest, the parties will negotiate in good faith to
reach agreement that provides Ameriwest with additional time within which to
close the transaction. Ameriwest and Seller agree that no damages of any kind
shall be asserted if the option granted herein is not exercised, except that all
of the Option Fees and other amounts paid hereunder shall be forfeited by
Ameriwest and retained by Seller.




--------------------------------------------------------------------------------






1.6
"Closing” is defined as Ameriwest's purchase of the Assets and payment of the
Purchase Price which shall occur in a timely manner, and in no event later than
5:00 p.m. MST on Monday, August 18, 2008, unless otherwise properly extended
pursuant to Section 1.5, and then, in no event later than September 17, 2008.
Failure to pay the Purchase Price fully and promptly at Closing shall
automatically cause this Agreement to terminate and of no further force and
effect. On or before Closing, Seller shall prepare such assignments, transfers,
sale documents and title documents as may be reasonably requested or required to
convey the Assets. Such documents, fully executed by Seller, shall be delivered
to Ameriwest upon payment of the Purchase Price at Closing. Failure to pay the
Purchase Price at Closing shall cause this Agreement to terminate.

 


1.7
“Purchase Price” is defined as the sum of $10,000,000.00 (USD) paid by wire,
cash or cash equivalent, or cashier's check or such other method agreed to by
Ameriwest and Sellers.

 
Section 2. Grant of Option- Assignment; Due Diligence- Termination.

2.1.
Subject to the terms of this Agreement, Seller hereby grants to Ameriwest during
the First Option Period and Second Option Period, and during any Option
Extension Period, the sole and exclusive option to purchase the Assets for
payment of the Purchase Price. Ameriwest may assign all of any part of its
right, title and interest hereunder to a third party, or parties, and will
provide Seller prior written notice of the name, address, telephone number and
email address of each assignee.



2.2
Ameriwest will conduct its due diligence and other requirements on every matter
related to this purchase during the First Option Period and Second Option
Period, and during any Option Extension Period. Seller represents they are not
aware of any title defect associated with any of the assets or properties listed
above and do not believe there are any environmental defects with respect to the
assets of the subject property (outside of those customarily associated with
normal oilfield activities). All of these have been previously disclosed to
Ameriwest and are represented by Seller to be nonmaterial and minor.

 

2.3
Ameriwest may terminate this Agreement at any time, but must, except in the
event of a breach by Sellers, pay Sellers the second installment payment of the
Option Fee, regardless of whether termination occurs prior to 5:00 p.m. MST on
Monday, June 16, 2008.

 
Section 3. Exercise of Option.

3.1
If Ameriwest elects to exercise its option to purchase the Assets, Ameriwest
shall provide written notice of its intent to Seller prior to the expiration of
the Option Period or any Option Extension.

 
Section 4. Maintenance of Assets and Prohibition on Seller Transfers.

4.1
Seller agrees, during the Option Period and until Closing: (a) to maintain and
preserve the Assets in at least as good condition as exists as of the Execution
Date; (b) to fully comply with all requirements and demands of regulatory
agencies pertaining to the Assets; (c) to promptly inform Ameriwest of any
regulatory action, notices or demands affecting the Assets; (d) to keep the Unit
properly bonded; (e) to keep all leases affecting any of the Assets in good
standing; and (f) not to transfer any interest in any well, well bore, casing,
lease, leasehold, mineral interest, royalty, contract, or other agreement
related to the Assets without the written approval of Ameriwest.


--------------------------------------------------------------------------------


 
Section 5. Condition of Title at Closing.

5.1
At Closing, Seller agrees: (a) to provide good and merchantable title, free and
clear of any and all voluntary or involuntary liens or encumbrances related to
or affecting the Assets; (b) to provide a bill of sale for the personal property
associated with, or used in the production of, the Assets; and (c) to provide
recordable assignments for the leasehold and to execute any such documents
deemed necessary by Ameriwest to convey good and merchantable title to Ameriwest
or its Assignee.

 
Section 6. Miscellaneous.

6.1
Seller and Ameriwest agree to keep this Agreement confidential and not disclose
the terms of this Agreement to any third party, except to the extent necessary
for Ameriwest to comply with any of its disclose requirements.

 

6.2
Seller and Ameriwest have discussed the current re-development program proposed
by Slawson Exploration, operator of the formations below the Shannon. Ameriwest
is fully aware of the new wells proposed by Slawson which are planned to be
drilled in the summer of 2008. Notwithstanding anything to the contrary herein,
until Closing, Seller reserves the absolute right to negotiate, enter binding
agreements and otherwise deal with these proposed wells and any other matters
related to any Slawson operations, and at Closing, Ameriwest will take the
Assets subject to agreements negotiated by Seller, if any. Ameriwest hereby
agrees to ratify any farmout agreement negotiated by Seller. During the terms of
the Option Period or any Option Extension, Seller will disclose new agreements
with Slawson to Ameriwest in a timely manner and will generally inform Ameriwest
in a timely manner of material developments pertaining to Slawson operations or
proposals.

 

6.3
Any notices to be given hereunder shall be sent to the following:



Seller: Thomas F. Stroock, President
AND
Jon C. Nicolaysen, President
         
Alpha Development Company
JK Minerals, Inc.
 
P. 0. Box 2875
P. 0. Box 3393
 
Casper, WY 82602
Casper, WY 82602
       
Ameriwest:
Walter R. Merschat, President
Ameriwest Energy Corp.
   
123 West lst Street, Suite 215
Casper, WY 82601
 

 

6.4
This Agreement and its terms shall not be modified or terminated except by a
written agreement duly executed by the parties.

 

6.5
This Agreement shall he governed by and construed under the laws of the State of
Wyoming.

 

6.6
The parties acknowledge that Jon C. Nicolaysen holds an ownership interest
related to the Assets and hereby state that full disclosure of said interest has
been made to the parties.

 

--------------------------------------------------------------------------------


 
DATED AND EFFECTIVE ON THE DATE FIRST SHOWN ABOVE.


ALPHA DEVELOPMENT CORPORATION:
AMERIWEST ENERGY CORP.:
   
By
    
By
    
 
Thomas F. Stroock, President
 
 
Walter R. Merschat, President/CEO
           
By
          
 
Karen M. Sloan, Secretary
                   
JK MINERALS, INC.
             
By
            
Jon. C. Nicolaysen, President
       


--------------------------------------------------------------------------------

